Dismiss and Opinion Filed September 18, 2018




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                                 No. 05-17-00860-CV
 1983 GMC SIERRA, TEXAS LICENSE PLATE BN98476, VIN # 1GTDC14HDS516823,
               AND DARRON LASHAWN COLLIER, Appellants
                                  V.
                     THE STATE OF TEXAS, Appellee

                                 No. 05-17-00861-CV
      THREE THOUSAND SIXTY SIX DOLLARS AND NO/100 ($3066.00) IN US
          CURRENCY AND DARRON LASHAWN COLLIER, Appellants
                                 V.
                    THE STATE OF TEXAS, Appellee

                                 No. 05-17-00862-CV
        2003 MERCEDES S5M, TEXAS LICENSE PLATE HPJ5319, VIN#
      WDBNG84J73A326961, AND DARRON LASHAWN COLLIER, Appellants
                                 V.
                    THE STATE OF TEXAS, Appellee

                                 No. 05-17-00863-CV
          2006 CADILLAC DTS, TEXAS LICENSE PLATE BJX0195, VIN#
       1G6KD57Y06U118902, AND DARRON LASHAWN COLLIER, Appellants
                                   V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 422nd Judicial District Court
                               Kaufman County, Texas
         Trial Court Cause Nos. 96686-422; 96687-422; 96688-422; & 96689-422
                               MEMORANDUM OPINION
                         Before Justices Bridges, Francis, and Lang-Miers
                                    Opinion by Justice Francis
        In these civil forfeiture cases, Darron Lashawn Collier appeals the trial court’s summary

judgments ordering three vehicles (a 1983 GMC Sierra, a 2003 Mercedes S5M, and a 2006

Cadillac DTS) and $3,066 in currency forfeited to the State of Texas. Appellant, representing

himself, filed his brief on January 9, 2018. By order dated January 26, 2018, we informed appellant

his brief was deficient because, among other things, it did not contain (1) a table of contents

indicating the subject matter of each issue or point; (2) a concise statement of the case, the course

of proceedings, and the trial court’s disposition of the case supported by record references; (3) a

concise statement of facts supported by record references; and (4) an argument with appropriate

citations to the record. See TEX. R. APP. P. 38.1(b), (d), (g), (h), (i). We ordered appellant to file

an amended brief correcting the noted deficiencies and cautioned him that failure to comply may

result in these appeals being dismissed without further notice. See TEX. R. APP. P. 38.8(a)(1);

42.3(b), (c). Appellant filed an amended brief, but it is also deficient.

        Although individuals have the right to represent themselves as pro se litigants in civil cases,

they are required to follow the same rules of appellate procedure that licensed attorneys are

required to follow. See Bolling v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 895 (Tex.

App.—Dallas 2010, no pet.). Appellate court judges are not responsible for “identifying possible

trial court error” or favorable facts or law to support parties’ contentions. Id. Importantly, under

rule 38.1(f), the court “must be able to discern what question[s] of law [it] will be

answering.” Id. at 896. A brief fails if it does not articulate the issues to be answered by the

court. Id. If a brief articulates the issues to be decided by the court, “then rule 38.1(i) calls for the

brief to guide [the court] through the appellant’s argument with clear and understandable

statements of the contentions being made.” Id. Under rule 38.1(i), appellant’s argument must

                                                  –2–
make direct references to facts in the record and applicable legal authority. Id. A brief fails under

rule 38.1(i) if the court must speculate or guess as to the contentions being made or if record

references are not provided. Id.

       Appellant’s brief fails because, among other things, it requires us to speculate or guess as

to the contentions being made. Appellant seems to contend his Fourth Amendment rights were

violated when the officers executing a search warrant at his residence left the search warrant in his

home instead of handing it to him personally. His argument, however, is four sentences long and

does not contain any direct references to the facts in the record or otherwise mention the summary

judgment nor does it contain any conclusion regarding the nature of the relief he seeks. While he

cites two cases for the general proposition that police must, when practicable, obtain “advance

judicial approval of searches and seizures through the warrant procedure” and the failure to do so

can only be excused by exigent circumstances, he does not analyze how this law is relevant to the

particular facts of this case. Without adequate briefing, appellant’s claim is nothing more than a

personal opinion. See Bolling, 315 S.W.3d at 897.

       Appellant has failed to comply with the briefing requirements of our appellate rules after

having been given an opportunity to do so. Accordingly, we dismiss these appeals. See TEX. R.

APP. P. 38.8(a)(1); 42.3(b), (c).




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE



170860F.P05




                                                –3–
                                       S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                       JUDGMENT

 1983 GMC SIERRA, TEXAS LICENSE                   On Appeal from the 422nd Judicial District
 PLATE BN98476,                                   Court, Kaufman County, Texas
 VIN # 1GTDC14H2DS516823, and                     Trial Court Cause No. 96686-422.
 DARRON LASHAWN COLLIER,                          Opinion delivered by Justice Francis;
 Appellants                                       Justices Bridges and Lang-Miers
                                                  participating.
 No. 05-17-00860-CV       V.

 STATE OF TEXAS, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered September 18, 2018.




                                            –4–
                                       S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                       JUDGMENT

 THREE THOUSAND SIXTY SIX                         On Appeal from the 422nd Judicial District
 DOLLARS AND NO/100 ($3066.00) IN                 Court, Kaufman County, Texas
 US CURRENCY and DARRON                           Trial Court Cause No. 96687-422.
 LASHAWN COLLIER, Appellants                      Opinion delivered by Justice Francis;
                                                  Justices Bridges and Lang-Miers
 No. 05-17-00861-CV       V.                      participating.

 STATE OF TEXAS, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered September 18, 2018.




                                            –5–
                                       S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                       JUDGMENT

 2003 MERCEDES S5M, TEXAS                         On Appeal from the 422nd Judicial District
 LICENSE PLATE HPJ5319, VIN #                     Court, Kaufman County, Texas
 WDBNG84J73A326961 and DARRON                     Trial Court Cause No. 96688-422.
 LASHAWN COLLIER, Appellants                      Opinion delivered by Justice Francis;
                                                  Justices Bridges and Lang-Miers
 No. 05-17-00862-CV       V.                      participating.

 STATE OF TEXAS, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered September 18, 2018.




                                            –6–
                                       S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                       JUDGMENT

 2006 CADILLAC DTS, TEXAS LICENSE                 On Appeal from the 422nd Judicial District
 PLATE BJX0195, VIN #                             Court, Kaufman County, Texas
 1G6KD57Y06U118902 and DARRON                     Trial Court Cause No. 96689-422.
 LASHAWN COLLIER, Appellants                      Opinion delivered by Justice Francis;
                                                  Justices Bridges and Lang-Miers
 No. 05-17-00863-CV       V.                      participating.

 STATE OF TEXAS, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered September 18, 2018.




                                            –7–